Newburger, J.
This action was brought by plaintiff, a corporation, "for goods sold and delivered.
The answer denies the sale and delivery of the goods.
On the trial it appeared that the goods were originally ordered by one Nugent, who was a tenant of the defendants.
The plaintiff proved that subsequently the defendants directed their manager to take the receipts from the sale of plaintiff’s goods and pay its bill. This was, however, denied by the defendants.
The trial justice in his charge to the jury instructed them that if they believed that the defendants instructed their manager to take the receipts of the sale of plaintiff’s goods and pay its bill, that made the defendants the original debtors and they must find for the plaintiff. To this portion of the charge an exception was taken.
We think the trial justice correctly stated the law in his charge, and as there is no other question raised by the appellants, judgment appealed from must be. affirmed, with costs.
Van Wyck, J., concurs.
Judgment affirmed, with costs.